EX-10.1

Management Agreement of GuangXi Province
Manganese Ore Project

BETWEEN

PERFISANS NETWORKS

AND

Liuzhou Yi Sheng Da Trading Co Ltd.
(Representative: Liao Dong Shang – Mine
Owner)

 

--------------------------------------------------------------------------------



MANAGEMENT AGREEMENT


THIS AGREEMENT made and entered into as of __________ by and between
Perfisans Networks Corporation (hereinafter called Party A) and Liuzhou Yi
Sheng Da Trading Co Ltd. (hereinafter called Party B).

Party A : Liuzhou Yi Sheng Da Trading Co Ltd.
Legal representative : Liao, Dong Shang

Party B : Perfisans Networks Corporation
Legal representative : Chan, Hoi Ming

          To achieve reorganization of the enterprise and to increase
productivity, Liuzhou Yi Sheng Da Trading Co Ltd. agrees the management of the
Manganese Ore at Guangxi Fong Sheng be assigned to Aspire (Guangxi) Inc. Both
parties agree to the following terms and conditions.

Rule 1      Summary

No. 1      The rights, responsibility and mutual benefits of Party A, Party B
and its employees are described in this management agreement which offload the
operation and production of the Manganese Ore from Party A.

No. 2      During the duration of management, Party A will follow and execute
the mission, policy, rules and regulations of the country.

No. 3      During the duration of management, Party A is responsible for his own
accounting, taxation, operation, gain and loss. All previous rules, policies,
finance and taxation will remain unchanged.

Rule 2      Terms, condition and main objective of subcontracting

No. 4      The duration of management is ten years, from 1st June 2008 to 31st
May 2018.

No. 5      During subcontracting, Party B agrees to raise fund and assist Party
A in reorganizing and finalizing certain legal documents which include the
exploration right of the mine.

No. 6      The main objective of management is to increase revenues, invest in
technical improvement and repay loan. The main idea is as follows:

Item 1      During management period, 21% of the profit will be reserved.

Item 2      During management period, RMB25 million will be invested to improve
production equipments.

Item 3      During management period, the cost of production will not exceed
30%.

Rule 3      Rights and responsibilities of Party B

  Rights of Party B

No. 7      During management period, Party B is the legal representative of a
foreign venture who will undertake the full responsibility such as the legal
representative (one person only) will be the authorized representative of the
company and has the right of supervision and responsible for the operation of
this agreement.

No. 8      During management period, Party B has the following rights :

--------------------------------------------------------------------------------



Item 1      Party B can employ certain senior officers such as manager to form a
team for the operation of the mine. The team will be dissolved when management
period expired.

Item 2      Party B has the right to decide the organization of the mine, job
placement and employment of professional technical staff.

Item 3      Party B has the right to award, punish, employ and terminate certain
employees.

Item 4      Party B can modify internal payroll by his own payroll and wage
standard.

Item 5      Party B can purchase new equipment if required.

Item 6      Party B has the right to explore new mines, if this is not
contradictory to Rule 6.

No. 9      Party B can receive income based on the terms of this agreement.

   Responsibilities of Party B

No. 10    During management period, Party B will have the following
responsibilities :

Item 1      According to national regulations, Party B has to remit all kinds of
taxes and fees.

Item 2      Party B has to fulfil the technical missions as mentioned in this
agreement.

Item 3      During management period, Party B has to guarantee the goodness of
Party A’s equipments and set up the asset amortization account. Item 4 Party B
has to observe and follow plans of Party A.

Item 5      Party B has to follow up with all contracts signed by Party A with
other parties, including all legal rights and liabilities.

Item 6      Party B has to supervise the staffs of Party A, respect and protect
the democratic rights of the staffs, reports to Party A of the progress, listen
to opinion and suggestion of Party A.

Item 7      Party B has to protect the legal rights of Party A’s employees,
improve their working condition, increases the wages according to the increase
in economic benefit and to increase the benefits.

No. 11     Party B agrees to pay a security deposit (or stocks equivalent) of
RMB4.2 million (USD600,000) to Party A.

Party B has to follow all terms and conditions as mentioned in the agreement.

Rule 4      Rights and responsibilities of Party A.

No. 12     Rights of Party A :

Item 1      Party A has to protect the national benefit and Party A’s benefit.

Item 2      Party A has the right to supervise the operational direction of
Party B.

Item 3      Party A has the right to monitor the finance of Party B, to audit
and to examine the quality of the product.

Item 4      Party A has the right to protect the legal rights of the employees
under national rules and regulations.

No. 13     Responsibilities of Party A :

Item 1      Party A cannot violate the terms of this agreement, nor can Party A
interfere with the operation rights of Party B.

Item 2      Party A cannot take over the assets of Party B.

--------------------------------------------------------------------------------



Item 3      Party A has to protect the legal rights of Party B according to this
agreement.

Item 4      Party A has to fulfill all terms as mentioned in the agreement.

Rule 5      Revenues of Party B

No. 14     During management period, Party B can receive his income, staff
benefits or subsidiaries same as the staff of Party A.

No. 15     During management period, income of Party B will match with the
economic indications and additional indications.

         General rules are as follows:

Item 1      Party A will reward Party B for special contributions.

Item 2      Only living expenses will be paid for working for less than nine
months due to sickness or other affairs.

No. 16     The income of Party B will be calculated at end of each month. Cost
will be calculated daily. Profit will be calculated within three working days at
the end of each month and the profit will be paid back to Party A in the form of
shares.

Rule 6      Amendment, cancellation and termination of the agreement

No. 17     This agreement is legal binding. Both Party A and Party B cannot
amend or terminate this agreement unless it is agreed by both parties in
writing. The agreement will be effective until both parties have reached an
agreed on amendment.

No. 18     Before the expiry of this agreement, if the benefit of either party
will be affected due to national policy, the affected party can amend or
terminate the agreement.

No. 19     If Party B manages inefficiently or incorrectly which leads to a
significant loss of Party A, or cannot fulfil the income target within two
years, Party A has the right to terminate the agreement and claim for
compensation from Party B.

No. 20     If Party A does not observe the terms of this agreement and
interferes with the operation of Party B which affects its operation or its
income, then Party B can terminate the agreement and claim for compensation from
Party A.

No. 21     Due to certain uncontrollable reasons which affect the observation of
this agreement, Party A and Party B can negotiate to arrive at certain amendment
or terminate the agreement.

No. 22     Upon expiry of this agreement, the agreement will be terminated
automatically.

No. 23     Thirty days before expiry of the agreement, Party A will review the
operation of Party B. Party B will resign upon the signature of both parties.

Rule 7      Responsibility of violation

No. 24     Both parties should observe the terms of this agreement. The party
who does not follow will undertake the responsibility of violation.

Rule 8      Additional rules

--------------------------------------------------------------------------------



No. 25     If an accident has happened to Party B which cannot fulfil the terms
of this agreement, Party B can elect or designate other party to undertake the
agreement with the approval of Party A.

No. 26     Upon expiry of the agreement and if Party A desires to continue this
operation, Party B has the priority to be selected as the management if Party B
has fulfilled the terms of this agreement.

The Agreement is signed in copies and has been recorded at the Subcontracting
Advisory Committee. The copy and the original of the Agreement has the legal
effect.

Party A : Liuzhou Yi Sheng Da Trading Co Ltd.       c/o 
Guangxi Fong Sheng
     
Manganese Ore
       


Legal representative : 
 /s/ Liao Dong Shang           


Party B : Perfisans Networks Corporation.

 

Legal representative : Chan Hoi Ming

Date: May 26, 2008

--------------------------------------------------------------------------------